          Case 5:17-cv-00072-BLF Document 325 Filed 08/22/19 Page 1 of 9



 1    DUANE MORRIS LLP                               DUANE MORRIS LLP
      D. Stuart Bartow (CA SBN 233107)               L. Norwood Jameson (GA SBN 003970)
 2    dsbartow@duanemorris.com                       Admitted Pro Hac Vice
      2475 Hanover Street                            wjameson@duanemorris.com
 3    Palo Alto, CA 94304-1194                       Matthew C. Gaudet (GA SBN 287789)
      Telephone: 650.847.4146                        Admitted Pro Hac Vice
 4    Facsimile: 650.847.4151                        mcgaudet@duanemorris.com
                                                     David C. Dotson (GA SBN 138040)
 5   DUANE MORRIS LLP                                Admitted Pro Hac Vice
     Joseph A. Powers (PA SBN 84590)                 dcdotson@duanemorris.com
 6   Admitted Pro Hac Vice                           John R. Gibson (GA SBN 454507)
     japowers@duanemorris.com                        Admitted Pro Hac Vice
 7   Jarrad M. Gunther (PA SBN 207038)               jrgibson@duanemorris.com
     Admitted Pro Hac Vice                           Jennifer H. Forte (GA SBN 940650)
 8   jmgunther@duanemorris.com                       Admitted Pro Hac Vice
     30 South 17th Street                            jhforte@duanemorris.com
 9   Philadelphia, PA 19103                          1075 Peachtree NE, Suite 2000
     Telephone: 215.979.1000                         Atlanta, GA 30309
10   Facsimile: 215.979.1020                         Telephone: 404.253.6900
                                                     Facsimile: 404.253.6901
11   Attorneys for Defendant
     CISCO SYSTEMS, INC.
12
                                UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15
     FINJAN, INC., a Delaware Corporation,             Case No.: 5:17-cv-00072-BLF-SVK
16
                         Plaintiff,                     CISCO SYSTEMS, INC.’S
17                                                      ADMINISTRATIVE MOTION TO FILE
18         v.                                           UNDER SEAL

19   CISCO SYSTEMS, INC., a California                  Judge:     Hon. Beth Labson Freeman
     Corporation,                                       Courtroom:       3, 5th Floor
20
                         Defendant.
21

22

23

24

25

26

27

28

                  DEFENDANT CISCO SYSTEMS, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                     CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 325 Filed 08/22/19 Page 2 of 9



 1   I.     INTRODUCTION
 2          Pursuant to Civil L.R. 7-11 and 79-5, this Court’s Standing Civil Order Re: Civil Cases, and
 3
     the Parties Stipulated Protective Order (Dkt. 97), Defendant Cisco Systems, Inc. (“Cisco”) hereby
 4
     moves the Court for leave to file under seal, pursuant to Civil L.R. 79-5(d), the items identified in
 5
     the table below:
 6

 7    ECF or                                                                                Reason(s) for
                              Document                     Portion(s) to Seal
      Exh. No.                                                                                Sealing
 8                  Cisco Systems, Inc.’s Motion      Highlighted portions at pg. 1       Contains
                    to Strike Previously              at lines 25-27; pg. 2 at lines      summaries of and
 9                  Undisclosed Damages               1-6; pg. 2 at lines 18-21; pg.      quotations from
                    Theories in Expert Reports of     3 at lines 11-12; pg. 3 at lines    documents
10                  Dr. Anne Layne-Farrar and Dr.     19-20; pg. 3 at lines 22-23;        designated in their
                    Ricardo Valerdi (“Cisco’s         pg. 3 at line 25; pg. 4 at line     entirety by Finjan
11                  Motion”).                                                             as “HIGHLY
                                                      1; pg. 4 at lines 3-4; pg. 4 at
                                                      lines 6-11; pg. 4 at line 14;       CONFIDENTIAL
12                                                                                        – ATTORNEYS’
                                                      pg. 4 at lines 17-24; pg. 5 at
                                                                                          EYES ONLY”
13                                                    lines 1-9; pg. 5 at lines 11-24;
                                                                                          pursuant to the
                                                      pg. 7 at line 1; pg. 7 at line 9;   terms of the
14                                                    pg. 7 at lines 13-16; pg. 7 at      Stipulated
                                                      lines 18-23; pg. 7 at line 28;      Protective Order.
15                                                    pg. 8 at lines 1-6; pg. 8 at line   See Declaration of
                                                      8; pg. 8 at lines 12-15; pg. 8      D. Stuart Bartow
16                                                                                        (“Bartow Decl”) at
                                                      at line 17; pg. 8 at lines 22-
                                                      23; pg. 8 at lines 26-27; pg. 9     at pgs. 1-2, ¶ 3.
17
                                                      at lines 10-13; pg. 9 at line       Contains
18                                                    24; pg. 10 at lines 9-11.           confidential
                                                                                          information
19                                                                                        pursuant to the
                                                                                          Protective Order
20                                                                                        entered in this
                                                                                          action. If filed
21                                                                                        publicly, this
                                                                                          confidential
22                                                                                        information could
                                                                                          be used to Cisco’s
23                                                                                        disadvantage by
                                                                                          competitors, as it
24                                                                                        reveals Cisco’s
                                                                                          confidential
25                                                                                        business and
                                                                                          financial
26                                                                                        information related
                                                                                          to the accused
27                                                                                        products. Id.

28
                                                       1
                    DEFENDANT CISCO SYSTEMS, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                       CASE NO. 5:17-CV-00072-BLF-SVK
        Case 5:17-cv-00072-BLF Document 325 Filed 08/22/19 Page 3 of 9



 1   ECF or                                                                          Reason(s) for
                          Document                     Portion(s) to Seal
     Exh. No.                                                                          Sealing
 2
                Exhibit B to the Declaration of   Entire document                  This document was
     Ex. B
 3              Jennifer H. Forte in Support of                                    designated in its
                Cisco Systems, Inc.’s Motion                                       entirety by Finjan
 4              to Strike Previously                                               as “HIGHLY
                Undisclosed Damages                                                CONFIDENTIAL
 5              Theories in Expert Reports of                                      – ATTORNEYS’
                Dr. Anne Layne-Farrar and Dr.                                      EYES ONLY”
 6              Ricardo Valerdi                                                    pursuant to the
                                                                                   terms of the
 7                                                                                 Stipulated
                                                                                   Protective Order.
 8                                                                                 See Bartow Decl at
                                                                                   pg. 2, ¶ 3.
 9                                                                                 In addition, this
                                                                                   document contains
10                                                                                 Cisco confidential
                                                                                   information
11                                                                                 pursuant to the
                                                                                   Protective Order
12                                                                                 entered in this
                                                                                   action. If filed
13                                                                                 publicly, this
                                                                                   confidential
14                                                                                 information could
                                                                                   be used to Cisco’s
15                                                                                 disadvantage by
                                                                                   competitors, as it
16                                                                                 reveals Cisco’s
                                                                                   confidential sales
17                                                                                 and financial
                                                                                   information and
18                                                                                 confidential
                                                                                   deposition
19                                                                                 testimony related to
                                                                                   same. Id.
20
                Exhibit C to the Declaration of   Highlighted portions at pg. 6,   This information is
21   Ex. C      Jennifer H. Forte in Support of   at lines 25-27                   of unknown origin
                Cisco Systems, Inc.’s Motion                                       and has not been
22              to Strike Previously                                               published. It
                Undisclosed Damages                                                potentially reflects
23              Theories in Expert Reports of                                      or may lead to the
                Dr. Anne Layne-Farrar and Dr.                                      disclosure of
24              Ricardo Valerdi                                                    Cisco’s confidential
                                                                                   information.
25
                Exhibit D to the Declaration of   Entire document                  This document was
     Ex. D
26              Jennifer H. Forte in Support of                                    designated in its
                Cisco Systems, Inc.’s Motion                                       entirety by Finjan,
27              to Strike Previously                                               Inc. as “HIGHLY
                Undisclosed Damages                                                CONFIDENTIAL
28              Theories in Expert Reports of                                      – ATTORNEYS’
                                                   2
                DEFENDANT CISCO SYSTEMS, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   CASE NO. 5:17-CV-00072-BLF-SVK
        Case 5:17-cv-00072-BLF Document 325 Filed 08/22/19 Page 4 of 9



 1   ECF or                                                                         Reason(s) for
                          Document                     Portion(s) to Seal
     Exh. No.                                                                          Sealing
 2              Dr. Anne Layne-Farrar and Dr.                                    EYES ONLY”
                Ricardo Valerdi                                                  pursuant to the
 3                                                                               terms of the
                                                                                 Stipulated
 4                                                                               Protective Order.
                                                                                 See Bartow Decl at
 5                                                                               pgs. 2-3, ¶ 3.
 6              Exhibit E to the Declaration of   Entire document                This document was
     Ex. E      Jennifer H. Forte in Support of                                  designated in its
 7              Cisco Systems, Inc.’s Motion                                     entirety by Finjan,
                to Strike Previously                                             Inc. as “HIGHLY
 8              Undisclosed Damages                                              CONFIDENTIAL
                Theories in Expert Reports of                                    – ATTORNEYS’
 9              Dr. Anne Layne-Farrar and Dr.                                    EYES ONLY”
                Ricardo Valerdi                                                  pursuant to the
10                                                                               terms of the
                                                                                 Stipulated
11                                                                               Protective Order.
                                                                                 See Bartow Decl at
12                                                                               pg. 3, ¶ 3.
13              Exhibit G to the Declaration of   Entire document                This document was
     Ex. G      Jennifer H. Forte in Support of                                  designated in its
14              Cisco Systems, Inc.’s Motion                                     entirety by Finjan,
                to Strike Previously                                             Inc. as “HIGHLY
15              Undisclosed Damages                                              CONFIDENTIAL
                Theories in Expert Reports of                                    – ATTORNEYS’
16              Dr. Anne Layne-Farrar and Dr.                                    EYES ONLY”
                Ricardo Valerdi                                                  pursuant to the
17                                                                               terms of the
                                                                                 Stipulated
18                                                                               Protective Order.
                                                                                 See Bartow Decl at
19                                                                               pg. 3, ¶ 3.
                                                                                 In addition, this
20                                                                               document contains
                                                                                 Cisco confidential
21                                                                               information
                                                                                 pursuant to the
22                                                                               Protective Order
                                                                                 entered in this
23                                                                               action. If filed
                                                                                 publicly, this
24                                                                               confidential
                                                                                 information could
25                                                                               be used to Cisco’s
                                                                                 disadvantage by
26                                                                               competitors, as it
                                                                                 reveals certain
27                                                                               details related to
                                                                                 Cisco’s proprietary
28                                                                               source code. Id.
                                                   3
                DEFENDANT CISCO SYSTEMS, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   CASE NO. 5:17-CV-00072-BLF-SVK
         Case 5:17-cv-00072-BLF Document 325 Filed 08/22/19 Page 5 of 9



 1   ECF or                                                                         Reason(s) for
                          Document                     Portion(s) to Seal
     Exh. No.                                                                         Sealing
 2
                Exhibit H to the Declaration of   Entire document                This document
     Ex. H
 3              Jennifer H. Forte in Support of                                  includes summaries
                Cisco Systems, Inc.’s Motion                                     of and substantive
 4              to Strike Previously                                             responses to
                Undisclosed Damages                                              information
 5              Theories in Expert Reports of                                    contained in a
                Dr. Anne Layne-Farrar and Dr.                                    document
 6              Ricardo Valerdi                                                  designated in its
                                                                                 entirety by Finjan,
 7                                                                               Inc. as “HIGHLY
                                                                                 CONFIDENTIAL
 8                                                                               – ATTORNEYS’
                                                                                 EYES ONLY”
 9                                                                               pursuant to the
                                                                                 terms of the
10                                                                               Stipulated
                                                                                 Protective Order.
11                                                                               See Bartow Decl at
                                                                                 pgs. 3-4, ¶ 3.
12                                                                               In addition, this
                                                                                 document contains
13                                                                               Cisco confidential
                                                                                 information
14                                                                               pursuant to the
                                                                                 Protective Order
15                                                                               entered in this
                                                                                 action. If filed
16                                                                               publicly, this
                                                                                 confidential
17                                                                               information could
                                                                                 be used to Cisco’s
18                                                                               disadvantage by
                                                                                 competitors, as it
19                                                                               reveals confidential
                                                                                 information related
20                                                                               to the sale of
                                                                                 Cisco’s products.
21                                                                               Id.
22              Exhibit I to the Declaration of   Entire document                This document
     Ex. I      Jennifer H. Forte in Support of                                  includes summaries
23              Cisco Systems, Inc.’s Motion                                     of and substantive
                to Strike Previously                                             responses to
24              Undisclosed Damages                                              information
                Theories in Expert Reports of                                    contained in a
25              Dr. Anne Layne-Farrar and Dr.                                    document
                Ricardo Valerdi                                                  designated in its
26                                                                               entirety by Finjan,
                                                                                 Inc. as “HIGHLY
27                                                                               CONFIDENTIAL
                                                                                 – ATTORNEYS’
28                                                                               EYES ONLY”
                                                   4
                DEFENDANT CISCO SYSTEMS, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   CASE NO. 5:17-CV-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 325 Filed 08/22/19 Page 6 of 9



 1    ECF or                                                                                Reason(s) for
                               Document                      Portion(s) to Seal
      Exh. No.                                                                                 Sealing
 2                                                                                      pursuant to the
                                                                                        terms of the
 3                                                                                      Stipulated
                                                                                        Protective Order.
 4                                                                                      See Bartow Decl at
                                                                                        pgs. 4-5, ¶ 3.
 5
                                                                                        In addition, this
 6                                                                                      document contains
                                                                                        Cisco confidential
 7                                                                                      information
                                                                                        pursuant to the
 8                                                                                      Protective Order
                                                                                        entered in this
 9                                                                                      action. If filed
                                                                                        publicly, this
10                                                                                      confidential
                                                                                        information could
11                                                                                      be used to Cisco’s
                                                                                        disadvantage by
12                                                                                      competitors, as it
                                                                                        reveals confidential
13                                                                                      information related
                                                                                        to the sale of
14                                                                                      Cisco’s products.
                                                                                        Id.
15

16   II.    ARGUMENT
17          A.      Legal Standard
18          There is a presumption of public access to judicial records and documents. Nixon v. Warner
19   Commc'ns, Inc., 435 U.S. 589, 597 (1978). However, records attached to non-dispositive motions,
20   such is the case here, are not subject to the strong presumption of access. Finjan, Inc. v. Proofpoint,
21   Inc., No. 13-CV-05808-HSG, 2015 WL 9023164, at *1 (N.D. Cal. Dec. 16, 2015) (internal citation
22   omitted). Because the documents attached to non-dispositive motions “are often unrelated, or only
23   tangentially related, to the underlying cause of action,” parties moving to seal must meet the lower
24   “good cause” standard of the Federal Rules of Civil Procedure Rule 26(c). Id. (internal quotation
25   marks omitted). The “good cause” standard requires a “particularized showing” that “specific
26   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen.
27   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002) (internal quotation marks omitted); see Fed.
28
                                                        5
                     DEFENDANT CISCO SYSTEMS, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                        CASE NO. 5:17-CV-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 325 Filed 08/22/19 Page 7 of 9



 1   R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific examples of articulated

 2   reasoning” will not suffice. Beckman Indus., Inc. v. Int'l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).

 3   Sealing is appropriate where the requesting party “establishes that the document, or portions thereof

 4   is privileged or protectable as a trade secret or otherwise entitled to protection under the law.” N.D.

 5   Cal. Civ. L.R. 79–5(a). A party must “narrowly tailor” its request to sealable material only. Id.

 6           B.      Cisco’s Administrative Motion to Seal Is Supported By Good Cause and Is
                     Narrowly Tailored
 7
             As noted in the table above, Cisco seeks to seal select portions of Cisco Systems, Inc.’s
 8
     Motion to Strike Previously Undisclosed Damages Theories in Expert Reports of Dr. Anne Layne-
 9
     Farrar and Dr. Ricardo Valerdi (“Cisco’s Motion ”), pg. 1 at lines 25-27; pg. 2 at lines 1-6; pg. 2 at
10
     lines 18-21; pg. 3 at lines 11-12; pg. 3 at lines 19-20; pg. 3 at lines 22-23; pg. 3 at line 25; pg. 4 at
11
     line 1; pg. 4 at lines 3-4; pg. 4 at lines 6-11; pg. 4 at line 14; pg. 4 at lines 17-24; pg. 5 at lines 1-9;
12
     pg. 5 at lines 11-24; pg. 7 at line 1; pg. 7 at line 9; pg. 7 at lines 13-16; pg. 7 at lines 18-23; pg. 7 at
13
     line 28; pg. 8 at lines 1-6; pg. 8 at line 8; pg. 8 at lines 12-15; pg. 8 at line 17; pg. 8 at lines 22-23;
14
     pg. 8 at lines 26-27; pg. 9 at lines 10-13; pg. 9 at line 24; pg. 10 at lines 9-11, select portions of
15
     Exhibit C, and the entirety of Exhibits B, and D-I to the Declaration of Jennifer H. Forte In Support
16
     of Cisco’s Motion.
17
             These select portions quote from materials that where either designated in their entirety by
18
     Plaintiff Finjan as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or reflect
19
     information from which confidential and proprietary financial information of Cisco could be
20
     ascertained. See Declaration of D. Stuart Bartow in Support of Administrative Motion to File
21
     Documents Under Seal (“Bartow Declaration”), ¶¶ 3-4. Public disclosure of this information could
22
     cause irreparable harm. See also Andrx Pharms., LLC v. GlaxoSmithKline, 236 F.R.D. 583, 586
23
     (S.D. Fla. 2006) (“Courts dress technical information with a heavy cloak of judicial protection
24
     because of the threat of serious economic injury to the disclosure of scientific information.”);
25
     Network Appliance, Inc. v. Sun Microsys. Inc., 2010 WL 841274, at *5 (N.D. Cal. Mar. 10, 2010)
26
     (granting application to seal “information regarding NetApp’s internal usability testing of its
27
     software”).
28
                                                        6
                     DEFENDANT CISCO SYSTEMS, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                        CASE NO. 5:17-CV-00072-BLF-SVK
            Case 5:17-cv-00072-BLF Document 325 Filed 08/22/19 Page 8 of 9



 1           Cisco’s administrative motion is narrowly tailored and only seeks to seal the select portions

 2   of Cisco’s Motion and associated exhibits that materials that where either designated in their

 3   entirety by Plaintiff Finjan as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

 4   reflect information from which confidential and proprietary financial information of Cisco could be

 5   ascertained. See Kowalsky v. Hewlett-Packard Co., 2012 WL 892427, *2 (N.D. Cal. Mar. 14, 2012)

 6   (finding sealing appropriate where “[t]he proposed redactions contain[ed] . . . confidential product

 7   development information, the disclosure of which could harm [the defendant's] competitive

 8   advantage in the marketplace.”).

 9   III.    CONCLUSION

10           For these reasons, Cisco respectfully requests that the Court grant its Administrative Motion

11   to Seal.

12    Dated: August 21, 2019                             Respectfully submitted,

13
                                                         /s/ D. Stuart Bartow
14                                                       D. Stuart Bartow (CA SBN 233107)
                                                         dsbartow@duanemorris.com
15                                                       2475 Hanover Street
                                                         Palo Alto, CA 94304-1194
16                                                       Telephone: 650.847.4146
                                                         Facsimile: 650.847.4151
17
                                                         L. Norwood Jameson (admitted pro hac vice)
18                                                       Email: wjameson@duanemorris.com
                                                         Matthew C. Gaudet (admitted pro hac vice)
19                                                       Email: mcgaudet@duanemorris.com
                                                         David C. Dotson (admitted pro hac vice)
20                                                       Email: dcdotson@duanemorris.com
                                                         John R. Gibson (admitted pro hac vice)
21                                                       Email: jrgibson@duanemorris.com
                                                         Jennifer H. Forte (admitted pro hac vice)
22                                                       Email: jhforte@duanemorris.com
                                                         1075 Peachtree Street, Ste. 2000
23                                                       Atlanta, GA 30309
                                                         Telephone: 404.253.6900
24                                                       Facsimile: 404.253.6901
25                                                       Joseph A. Powers (admitted pro hac vice)
                                                         Email: japowers@duanemorris.com
26                                                       Jarrad M. Gunther (admitted pro hac vice)
                                                         Email: jmgunther@duanemorris.com
27                                                       30 South 17th Street
                                                         Philadelphia, PA 19103
28                                                       Telephone: 215.979.1000
                                                       7
                    DEFENDANT CISCO SYSTEMS, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                       CASE NO. 5:17-CV-00072-BLF-SVK
            Case 5:17-cv-00072-BLF Document 325 Filed 08/22/19 Page 9 of 9



 1                                                        Facsimile: 215.979.1020

 2                                                        Attorneys for Defendant
                                                          CISCO SYSTEMS, INC.
 3   DM2\10378530.1


 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         8
                      DEFENDANT CISCO SYSTEMS, INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                         CASE NO. 5:17-CV-00072-BLF-SVK
